      Case 1:18-cr-00029-JRH-BKE Document 100 Filed 05/16/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




UNITED STATES OF AMERICA

vs.
                                                     CR118-029
GLORIA OKOLIE,

       Defendant.




              ORDER TO SHOW CAUSE REGARDING FAILURE
                     TO APPEAR FOR JURY DUTY



       JOSHUA JOSEPH BOESE,having been summoned for jury duty in this Court
on Monday,May 13,2019,and not having appeared,is hereby ORDERED TO APPEAR
before the Honorable J. Randal Hall in Courtroom 2 of the United States District Court,
600 James Brown Boulevard, Augusta, Georgia 30901, on Thursday, May 30, 2019,
at 9:30 a.m., and Show Cause why he should not be held in Contempt for failure to
appear as summoned and comply with his jury service obligations.

            APPEARANCE AT THIS HEARING IS MANDATORY


       JOSHUA JOSEPH BOESE is advised that any person who fails to show good

cause for noncompliance with a jury summons may be fined not more than $1,000.00,

imprisoned not more than 3 days, ordered to perform community service, or any

combination thereof. 28 U.S.C. §i866(g).
    Case 1:18-cr-00029-JRH-BKE Document 100 Filed 05/16/19 Page 2 of 2



      The Clerk's Office is directed to serve a copy of this Order to Show Cause on

JOSHUA JOSEPH BOESE,by U. S. Mail, at 2077 Telfair Street, Augusta, GA .'^OQOd.



      IT IS SO ORDERED,this             day of May,2019.




                                      J. RAJj^DM^ALL, CHIEF JUDGE
                                      UNITED OTATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
